In an action brought by an assignee to recover commissions alleged to be due under a contract of employment, in which the employer impleaded the assignor and counterclaimed for a reformation of the contract and for damages on account of a breach of the contract, judgment in favor of defendant Ace Builders Supply Company, Inc., reversed on the law and the facts and a new trial granted, with costs to abide the event. The verdict of $1,000 in favor of the plaintiff for commissions remaining due could not be supported under any view of the evidence, and was obviously a compromise. Lazansky; P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.